Kay Jackson 972-281-1486 kay.jackson@kcc.com KIMBERLY-CLARK ANNOUNCES FIRST QUARTER 2011 RESULTS DALLAS, April 25, 2011—Kimberly-Clark Corporation (NYSE: KMB) today reported first quarter 2011 results and updated its expectations for full-year 2011 adjusted earnings per share and related key planning assumptions. Executive Summary · First quarter 2011 net sales of $5.0 billion increased 4 percent.Organic sales, which exclude the impact of changes in foreign currency rates, rose more than 2 percent, driven by higher sales volumes. · Diluted net income per share for the quarter was $0.86 compared with $0.92 in the year-ago period. · First quarter adjusted earnings per share were $1.09 in 2011 and $1.14 in 2010.In 2011, adjusted earnings exclude costs for the company’s previously announced pulp and tissue restructuring and a non-deductible business tax charge related to a law change in Colombia.Adjusted earnings per share in 2010 exclude a loss for the remeasurement of the local currency balance sheet in Venezuela as a result of the adoption of highly inflationary accounting.These items are described later in this news release. · Adjusted earnings comparisons benefited from sales growth, cost savings, a decline in the effective tax rate and a lower share count, but those factors were more than offset by input cost inflation. · Adjusted earnings per share in 2011 are now expected to be $4.80 to $5.05 compared to the company’s previous guidance of $4.90 to $5.05.The wider outlook includes expectations for significantly higher input cost inflation, along with incremental company plans to improve revenue realization and reduce costs compared to previous assumptions. Chairman and Chief Executive Officer Thomas J. Falk said, “We continue to execute our Global Business Plan strategies in a difficult environment.We grew organic sales in the first quarter in line with our full-year plan, as we continue to benefit from innovation and targeted growth initiatives.We are gaining market share in several businesses, and we are launching a number of product innovations to further improve our brands.We also continue to deliver significant ongoing cost savings and allocate capital in shareholder friendly ways, with first quarter share repurchases and dividend payments totaling more than$1.1 billion.” - more - - 2 - Falk added, “Still, the rapid run-up in commodity costs has influenced our near-term profitability, so we are taking aggressive actions in response to the cost environment.A number of our businesses will be raising selling prices, including most of our North American consumer products businesses.We are also implementing incremental FORCE cost savings programs as we further leverage our global procurement organization and our continuous improvement capabilities.Finally, we will be reducing overhead spending compared to our previous plans.The benefits from these actions will be more visible in our results in the second half of the year, and all told, we expect to offset most, if not all, of the incremental inflationary headwinds we are now anticipating compared to our prior assumptions.Nonetheless, to take into account the rapid increase in cost inflation and the volatility in the cost environment, we have widened our guidance range for adjusted earnings per share in 2011.We are firmly convinced that successful execution of our Global Business Plan will improve shareholder value over time.” First Quarter 2011 Operating Results Total company sales of $5.0 billion increased 4 percent compared with the first quarter of 2010.Organic sales rose more than 2 percent, driven by increased sales volumes of approximately 2 percent and higher net selling prices of about 1 percent.Volumes benefited from product innovations and targeted growth initiatives, while overall performance was negatively impacted by declines in Venezuela and continued soft demand in portions of the North American market.Changes in foreign currency exchange rates increased sales by about 2percent. Operating profit was $544million in the first quarter of 2011, down 18percent from $665million in 2010.Adjusted operating profit was $658 million in the first quarter of 2011, down 14 percent from $763million in 2010.Adjusted results in 2011 exclude $82 million of costs for the pulp and tissue restructuring and a $32 million non-deductible charge due to a legislative change in the assessment of a business tax in Colombia, while adjusted results in 2010 exclude a $98 million loss for the remeasurement of the local currency balance sheet in Venezuela. Adjusted operating profit comparisons benefited from sales growth and $60 million in cost savings from the company’s FORCE (Focused On Reducing Costs Everywhere) program.Meanwhile, inflation in key cost inputs amounted to approximately $195million overall versus 2010, including $80million in higher fiber costs, $95million for raw materials other than fiber, primarily polymer resin and other oil-based materials, $10million in distribution costs and $10 million for energy.In addition, lower production volumes in 2011 as a result of production curtailment to manage inventory levels adversely affected operating profit comparisons by approximately $25 million. - more - - 3 - Other (income) and expense, net was $2 million of income in the first quarter of 2011.Prior year other (income) and expense, net was $101 million of expense, which included $79 million of the charge for the balance sheet remeasurement in Venezuela and more than $20 million of foreign currency transaction losses. The company’s effective tax rate for the first quarter of 2011 was 31.4percent compared to 39.6percent in the year-ago period.The adjusted effective tax rate, which excludes the effects of the previously mentioned items excluded from adjusted earnings per share calculations, was 29.6 percent in the first quarter of 2011 and 34.4 percent in 2010.The prior-year adjusted effective tax rate included an approximate $20 million one-time non-cash charge related to changes in the U.S. tax law (Medicare part D subsidy).The company continues to expect a full-year 2011 adjusted effective tax rate in the range of 30 to 32 percent. Kimberly-Clark’s share of net income of equity companies in the first quarter of 2011 was $40million compared to $43 million in the first quarter of 2010.Current year results were reduced by $3 million as a result of a non-deductible business tax charge at one of the company’s equity affiliates in Colombia (excluded from Kimberly-Clark’s adjusted earnings per share).Elsewhere, earnings increased somewhat at Kimberly-Clark de Mexico, S.A.B. de C.V. (KCM).KCM results benefited from a high-single digit increase in net sales but were also impacted by significant input cost inflation. Cash Flow and Balance Sheet Cash provided by operations in the first quarter of 2011 totaled $250 million compared to $464million in the prior year.The decrease was driven by lower cash earnings and increased pension plan contributions.First quarter contributions to the company’s defined benefit pension plans totaled approximately $265million in 2011 versus about $175million in 2010.The company continues to expect full-year 2011 contributions in a range of $400 to $500 million. Capital spending for the quarter was $234million compared with $184million in 2010.During the first quarter, the company repurchased approximately 13.1million shares of its common stock at a cost of $850million.Total debt and redeemable securities was $7.2billion at March 31, 2011, compared with $6.4 billion at March 31, 2010 and $6.5 billion at the end of 2010.In February of 2011, the company issued $0.7 billion of long-term debt, principally to finance share repurchases. First Quarter 2011 Business Segment Results Personal Care Segment First quarter sales of $2.2 billion increased 2 percent.Sales volumes rose 2percent and changes in currency rates benefited sales by 2 percent.On the other hand, net selling prices were off 1 percent and changes in product mix reduced sales slightly. First quarter operating profit of $389 million - more - - 4 - decreased 18percent.Despite benefits from volume growth, cost savings and stronger currency rates, segment operating profit declined, primarily due to input cost inflation and lower net selling prices. Sales in North America decreased 2percent.Although sales volumes increased 2percent, net selling prices declined 3 percent, driven by increased promotion activity for Huggies diapers.In addition, changes in product mix reduced net sales by 1percent.Feminine care volumes grew at a double-digit rate for the fifth consecutive quarter behind continued market share growth from the U by Kotex line extension.In addition, volumes increased high-single digits in adult care and mid-single digits in baby wipes.Finally, although infant and child care volumes fell low-single digits, reflecting continued soft category demand, the company’s market shares were even with year-ago levels in infant care and up in child care. Sales in Europe increased 1percent.Sales volumes rose 3 percent, driven by growth in baby wipes and child care, while changes in product mix and currency rates each reduced sales by 1 percent. Sales increased 8 percent in K-C’s international operations in Asia, Latin America, the Middle East, Eastern Europe and Africa (K-C International), including an approximate 5 point benefit from currency rates.Sales volumes were up 2percent, with excellent performance in China, South Korea, Vietnam, Brazil and several other markets in Latin America, while volumes fell significantly in Venezuela in a continued difficult foreign currency exchange environment.Net selling prices rose 2 percent compared to the year-ago period, driven by increases in Latin America. Consumer Tissue Segment First quarter sales of $1.7 billion increased 4percent.Higher net selling prices increased sales 2percent and changes in product mix and currency rates each improved sales by 1 percent.Sales volumes were even with year-ago levels.First quarter operating profit of $150 million decreased 17 percent.The decline was driven by input cost inflation and production curtailment, partially offset by benefits from sales growth, cost savings and lower marketing, research and general expenses. Sales in North America were even with the prior year.Changes in product mix benefited sales by approximately 1 percent and volumes were even with year-ago levels.On the other hand, net selling prices were down 2 percent, driven by higher promotion support for bathroom tissue compared to a relatively low level of activity in the prior year.Bathroom tissue volumes rose low-single digits and mix improved due to higher sales of premium-priced products.Kleenex facial tissue volumes increased low-single digits and market shares improved, while the Kleenex Hand Towel innovation also contributed to volume growth in the quarter.Meanwhile, paper towel and non-branded volumes fell mid-single digits. - more - - 5 - Sales in Europe increased 3percent.Net selling prices improved 2percent in response to input cost inflation, and changes in product mix benefited sales by 1 percent.Sales volumes were even with year-ago levels and changes in currency rates reduced sales slightly. Sales increased 14percent in K-C International, including a 5 point benefit from changes in currency rates.Net selling prices increased 8 percent, driven by improvements in Latin America and Asia, and changes in product mix benefited sales by 2percent.Sales volumes were off 1 percent. K-C Professional (KCP) & Other Segment First quarter sales of $0.8 billion increased 5percent.Sales volumes improved 3percent, and higher net selling prices and currency rates each added approximately 2 points of growth.Changes in product mix reduced sales by 2 percent.First quarter operating profit of $104 million decreased 3 percent.Despite benefits from sales growth and cost savings, segment operating profit declined, primarily due to input cost inflation and higher marketing, research and general expenses. Sales in North America increased 2percent.Sales volumes rose about 3percent and net selling prices increased 2 percent, while changes in product mix reduced sales by 2 percent.High-margin safety product volumes increased double-digits in the first quarter, and wiper volumes advanced low-single digits.On the other hand, washroom product volumes fell low-single digits, as high unemployment and office vacancy levels continued to impact demand. Sales in Europe increased 2percent, driven by volume growth of 3 percent.Changes in net selling prices and product mix had no overall impact on sales in the quarter, while weaker currency rates reduced sales by 1 percent.Sales increased 16 percent in K-C International, including a 6 point benefit from changes in currency rates.Sales volumes were up 6 percent, with gains in Asia and Latin America.In addition, net selling prices rose 4 percent. Health Care Segment First quarter sales of $0.4 billion increased 6percent.Sales volumes rose 6 percent and changes in currency rates increased sales by 1 percent, while net selling prices were down 1 percent.First quarter operating profit of $50 million decreased 12 percent.The decline was driven by input cost inflation and higher marketing, research and general expenses, mostly for ongoing I-Flow litigation-related expenses, partially offset by benefits from sales growth and cost savings. Medical device volumes increased high-single digits, driven by strong results for I-Flow and airway management products.In addition, medical supply volumes rose mid-single digits, boosted by double-digit gains in exam gloves and apparel offerings and a modest improvement in North American market demand.On the other hand, the overall volume comparison was adversely affected by approximately 3points due to increased demand in 2010 for face masks as a result of the H1N1 flu virus. - more - - 6 - Pulp andTissue Restructuring Update In January of 2011, the company initiated a pulp andtissue restructuring in order to exit its remaining integrated pulp manufacturing operations and improve the underlying profitability and return on invested capital of its consumer tissue and K-C Professional businesses.The restructuring is expected to be completed by the end of 2012, with total costs of $280 to $420 million after tax ($400 to $600 million pre-tax).Cash costs are projected to be 25 to 50 percent of the total charges.As a result of the restructuring, the company expects that by 2013 annual net sales will decrease by $250 to $300 million and operating profit will increase by at least $75 million.These estimates are unchanged from the original projections announced in January. First quarter 2011 charges for the restructuring totaled $57 million after tax ($82 million pre-tax).The company continues to expect that $195 to $265 million of the after tax charges ($280 to $380 million pre-tax) will occur in 2011, while benefits from the restructuring in 2011 are expected to be immaterial. Outlook The company updated several key planning and guidance assumptions for full-year 2011, as follows: · Net sales increase of approximately 4 to 6 percent versus previous guidance for an increase of 3 to 4 percent. − Organic sales are expected to grow 2to 4 percent versus the previous target range of 2 to 3percent.Volumes are anticipated to grow 1to 2 percent, unchanged from prior expectations.The combination of higher net selling prices and improved product mix should contribute 1 to 2 points of growth compared to the previous assumption for a 1point benefit.This assumes successful execution of the recently announced price increases for several of the company’s North American consumer products businesses. − As a result of the strengthening of most foreign currency exchange rates relative to the U.S. dollar, changes in currency rates are expected to increase sales by approximately 2percent versus the previous estimate of 1 percent. · Inflation in key cost inputs of $450 to $550million compared to the previous assumption of $200 to $250 million.This reflects estimated average market pricing for benchmark northern softwood pulp of $1,000 to $1,020 per metric ton and average oil prices of $100 to $105per barrel for the year.The increased inflation assumption is primarily due to higher costs for virgin pulp, polymer resin and most other oil-based materials. · Savings from the company’s FORCE program totaling $250 to $300 million, up from the prior target range of $200 to $250 million.The company continues to aggressively identify and implement incremental savings opportunities, particularly in sourcing and supply chain activities. - more - - 7 - · Adjusted earnings per share in a range of $4.80 to $5.05, up 3 to 8 percent compared to adjusted earnings of $4.68per share in 2010.The company’s previous guidance in January was for 2011 adjusted earnings per share of $4.90 to $5.05. Non-GAAP Financial Measures This press release and the accompanying tables include the following financial measures that have not been calculated in accordance with accounting principles generally accepted in the U.S., or GAAP, and are therefore referred to as non-GAAP financial measures. ·Adjusted earnings and earnings per share ·Adjusted gross and operating profit ·Adjusted effective tax rate These non-GAAP financial measures exclude the following items: · Pulp and tissue restructuring charges.In January 2011, the company initiated a pulp andtissue restructuring to exit its remaining integrated pulp manufacturing operations and improve the underlying profitability and return on invested capital of its consumer tissue and K-C Professional businesses.The restructuring is expected to be completed by December31,2012.This item was excluded from the calculation of the company’s earnings and earnings per share, operating profit and effective tax rate, calculated in accordance with GAAP, for the first quarter ended March 31, 2011 and the estimated full year earnings per share and estimated effective tax rate for 2011. · Non-deductible business tax charge in Colombia due to legislative change.The company recorded a non-deductible charge in the first quarter of 2011 as a result of legislation in Colombia that changed the manner in which certain business taxes in that country are assessed.This first quarter assessment covers the period from 2011 through 2014 and impacted results for both our consolidated operations and our equity company in Colombia.
